I respectfully dissent from the majority's decision that the plain view doctrine applies to the facts of this case. Particularly, I believe that the majority has created an interpretation of the plain view doctrine which is inconsistent with the historical definition of plain view as well as an incorrect application of some of the current tenets of the plain view doctrine.
In order to fully present my position, I have taken the liberty to restate some of the facts in this case — not because I disagree with the majority's assessment of them, but because I approach the facts differently. It is this different assessment of the facts that forms the essence of my disagreement with the majority's use of the plain view doctrine to justify the warrantless seizure of the plastic bag from Dianne Barr's shirt pocket. On a larger scale, both factual and legal, our differences are underscored because of my difficulty with the concept that the end result justifies the means used, which is exactly what the majority is saying in this case.
The facts as I see them may be divided into two categories of events: observations before the search, and the full exploratory search that followed. The police officers' observations before the search revealed that Barr was located in an area known for "drug trafficking activity." She was approached by an unidentified male who handed her something after they talked. The police indicated that the item was money. Thereafter, Barr reached into her shirt pocket, retrieved a plastic bag, and from the plastic bag she gave the male something. The police officer stated during his testimony that he was unable to identify what was contained in the plastic bag or what was handed to the male; however, he suspected drugs. The officer who observed these events approached Barr and observed protruding from her shirt pocket the plastic bag. He questioned her regarding the contents, and she responded that it was nothing. The officer, unpersuaded by Barr's response, conducted a full exploratory search, removed the plastic bag from her shirt pocket, searched the bag, and located inside the bag a substance later identified as crack cocaine. It is my position that after Barr informed the officer that she had nothing in her pocket, the officer was precluded from any further inquiry and was precluded from reaching into her shirt pocket retrieving the plastic bag, and searching the plastic bag.
Historically, it is the law that an officer is not automatically entitled to seize an item without a warrant even though he suspects that it is contraband or evidence of a crime. However, he may seize an item if he has a warrant or if one of the exceptions to the warrant requirement applies or if the object is in plain view. In *Page 238 
the Barr case, the facts indicate that the officer did not have a warrant. Therefore, in order for the seizure to be valid it must fall under one of the recognized exceptions to the warrant requirement or the object must be in plain view. Texas v. Brown
(1983), 460 U.S. 730, 103 S. Ct. 1535, 75 L. Ed. 2d 502.
Here, the majority concluded that plain view applied. Specifically, the majority held that the "immediately apparent" element of the plain view doctrine was established because the behavior of Barr was "so strongly suggestive" of a drug transaction that it was permissible for the officer to stop Barr and retrieve from her person the protruding object. In arriving at this holding, the majority concluded that observation before the search was so strongly suggestive of a drug transaction that the officer possessed the required probable cause to associate the plastic bag with criminal activity.
The majority cited State v. Halczyszak (1986), 25 Ohio St. 3d 301, 25 OBR 360, 496 N.E.2d 925, an Ohio Supreme Court case that held the following: "* * * we believe that the circumstances discovered upon entry to appellees' premises were so strongly suggestive that the premises [were] not an honest auto body shop but, an illegal chop shop, that the plain view doctrine was applicable and no further warrant was required." Id. at 308, 25 OBR at 366, 496 N.E.2d at 934. In Halczyszak the Supreme Court equated probable cause with its "so strongly suggestive" standard, thus extending the plain view doctrine in cases where a search warrant was used as a prior justification for access to the object. This approach by the Supreme Court gives further support to the Texas v. Brown definition of plain view, which is that plain view is an extension of whatever the prior justification for an officer's access to an object may be. In the Barr case there was neither a search warrant nor a prior justification for access to the object.
Yet the majority, in the Barr case, treated the "so strongly suggestive" standard of Halczyszak the same as "the immediately apparent" element of the plain view doctrine. I disagree with this interpretation because it gives the police the authority to reach into a person's pocket to seize an object which is believed to be connected with the suggestive behavior. By adopting this concept, the majority has given Halczyszak greater reach than intended by the Ohio Supreme Court and, at the same time, given police automatic authority to seize anything that they observe so long as it suggests criminal activity. This approach is a far weaker standard than the principle of reasonable articulable suspicion and totally contrary to the probable cause standard as stated in Arizona v. Hicks (1987),480 U.S. 321, 107 S. Ct. 1149, 94 L. Ed. 2d 347.
In Arizona v. Hicks, supra, the United States Supreme Court held that the plain view doctrine did not apply in a seizure when the police moved the object in order to search for the incriminating nature of the item. The United States *Page 239 
Supreme Court held that the officer lacked probable cause, and the officer's reasonable suspicion was insufficient to justify the seizure under plain view. In the Barr case the standard is even lower. The officer needs only a strong suggestion of the incriminating nature of the object, which is not the historical or current definition of plain view.
If this had been a routine patrol encounter of a suspicious person, defensible under Terry v. Ohio (1968), 392 U.S. 1,88 S. Ct. 1868, 20 L. Ed. 2d 889, obviously, the results would have been different. Instead, it was a full-blown search, which the plain view doctrine should not be used to justify. The item in the officers' view was a plastic bag; the incriminating evidence was the crack cocaine that was contained therein and not "immediately apparent" to the officer until he reached into Barr's shirt pocket and then only after he removed the contents of the bag. It was the crack cocaine that was incriminating, not the plastic bag. Any other approach results in a muddy definition of probable cause as well as defining probable cause exclusively as suggestive criminal behavior.
The majority of course concludes that there is probable cause to believe that the plastic bag is connected with criminal activity because of the suggestive criminal behavior of Barr. Clearly, the plastic bag may have given rise to a suspicion and, by some accounts, it might even be a reasonable one. However, I fail to see the plastic bag as constituting probable cause, unless the majority intended to give great weight to the environmental element, that is, the "high incidence of drug trafficking activity." If this is the majority's intent, the ultimate effect of this position is that an officer who observes a person with a plastic bag while in a high drug-traffic area is permitted to reach into the pocket of the person who is being observed and retrieve anything that is protruding from the person's pocket. Besides being incorrect, this position is dangerous. It is incorrect because on these facts, at best, the officer had a suspicion, perhaps a reasonable one. UnderArizona v. Hicks, supra, the officer is required to have probable cause, reasonable suspicion having been rejected by theArizona court. It is dangerous because it equates the environmental factor with probable cause; even State v. Bobo
(1988), 37 Ohio St. 3d 177, 524 N.E.2d 489, did not go that far.
Clearly, the environmental factor played a significant role in the majority's decision, although the initial activity of Barr and the male was not necessarily illegal. Had these individuals been standing, walking, talking, exchanging something, and possessing a plastic bag in any area of Ohio not labelled an area known for drug-trafficking activity, I doubt that the search and seizure would have occurred, at least not in this fashion.
It is important to note that in this case, the state did not prove nor was it required to prove that the area was indeed an area with "high incidence of drug *Page 240 
trafficking." It merely alleged that the area was known for "drug trafficking activity."
Consequently, I am of the opinion that the possession of a plastic bag in a neighborhood defined as "known for drug trafficking" is not per se criminal behavior. I reach this conclusion because of the officer's testimony that he did not see what was in the bag but suspected cocaine. A suspicion is not sufficient to justify a plain view seizure. It must be immediately apparent to the officer that the bag contained cocaine, which means the officer must have probable cause. I believe strongly in this approach in order to avoid the prejudice that "feeds the belief that it is safe to assume the criminality of any black person behaving suspiciously" who lives in a neighborhood labelled as a high drug-trafficking area. See "When Police Shoot Police," N.Y. Times (Nov. 21, 1992), Editorial page.
Since I would have resolved this issue by concluding that the plain view doctrine does not apply, I also conclude that the subsequent searches and seizures of the purse and the car were tainted.